DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are currently pending and under examination herein.
Claims 1-7 are rejected.
Claims 1-3 are objected to.

Priority
	The instant application claims the benefit of priority to JP2018-037071 filed on 2 March 2018. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 2 March 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 19 November 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
It is noted that no drawings have been filed herein.

Claim Objections
Claims 1-3 are objected to because of the following informalities:    
In claim 1, the first method step should be amended to recite the active steps first. Examiner suggests:
A method for producing a fat composition containing XPX triglyceride:ingto prepare a raw material mixture, and 
subjecting the raw material mixture to a 1,3-position specific enzymatic interesterification, 
wherein a content of palmitic acid at 2-position of the raw material fat is 60 to 90% by weight, a constituent fatty acid of the raw material fatty acid or lower alcohol ester thereof is X, a cloud point of the raw material mixture and the reaction liquid from the 1,3-position specific enzymatic interesterification is 39.5° C or lower, and 
wherein X is an unsaturated fatty acid or saturated fatty acid with 10 or less carbon atoms and XPX is a triglyceride with  palmitic acid at 2-position of the triglyceride and X at 1,3-positions of the triglyceride.
In claim 2, line 3, “having 6 or more and less than 18 of iodine value” should be amended to “with an iodine value ranging from 6 to less than 18, and wherein the raw material fat is”. 
In claim 3, line 4, “unsaturated fatty acid” should be preceded by “an”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US20100104694A1; 19 November 2020 IDS Document) in view of Khalid (Khalid, K. et al., Lowering of Palm Oil Cloud Point by Enzymatic Acidolysis, 2011, World Applied Sciences Journal, 12: 28-31; 19 November 2020 IDS Document).
Regarding claims 1 and 3-4, Schweitzer discloses a process for the production of a composition comprising 1,3-dioleoyl-2-palmitoyl glyceride (OPO) [XPX triglyceride as recited in claim 1], wherein the process comprises: (i) providing one or more palm oil stearin fractions comprising tripalmitoyl glyceride [raw material fat as recited in claim 1] and having an iodine value between about 18 and about 40; (ii) interesterifying the one or more palm oil stearin fractions to form a randomly interesterified palm oil stearin; (iii) subjecting the randomly interesterified palm oil stearin to enzymic transesterification with oleic acid [raw material unsaturated fatty acid as recited in claims 1, 3 and 4] or a non-glyceride ester thereof using an enzyme having selectivity for the 1- and 3-positions of a glyceride (Schweitzer Claim 1). Schweitzer further teaches the composition or fraction comprises not more than 45 wt % of palmitic acid, based on total fatty acid content, and wherein at least 53 wt % of the palmitic acid residues are present in the 2-position of the glyceride (Schweitzer Claim 13).
Regarding claim 5, Schweitzer teaches the ratio of the randomly interesterified palm oil stearin to oleic acid concentrate is preferably from 0.1:1 to 2:1, more preferably from 0.4:1 to 1.2:1, even more preferably from 0.4:1 to 1:1, most preferably from 1:1.1 to 1:2 on a weight basis (Schweitzer [32]).
Schweitzer does not teach a cloud point of the raw material mixture and a reaction liquid from the 1,3-position specific enzymatic interesterification is 39.5°C or lower.
Khalid teaches to diversify the functions and usage of fat and oil [from palm oil], modification is done especially to improvise the physicochemical characteristics and stability. The frequently used modification methods are … transesterification which include acidolysis, alcoholysis, glycerolysis and interesterification (Khalid, Pg. 28, left column, [3]). Even though the crystallization of palm oil at low temperature does not damage the quality, yet the cloud can damage consumer acceptance (Khalid Pg. 29, left column, [2]). By using specific lipase1,3, capric acid can be included at palm oil sn-1,3 standing while fatty acid at sn-2 standing is retained for a more effective absorption during metabolism. Therefore, the objective of this study is to reduce the value of palm oil cloud point through the enzymatic acidolysis reaction (Khalid Pg. 29, left column, [3]). Khalid discloses a significant difference for the four molarity ratio for the samples before and after the acidolysis reaction is carried out [decreases after acidolysis] (Khalid Pg. 30, right column, [5]; Table 2). Khalid suggests using unsaturated fatty acid such as oleic acid to replace saturated fatty acid (Khalid Pg. 31, left column, [4]), because the cloud point is also closely related to certain samples’ unsaturation, the more unsaturated a sample is, the lower the cloud point (Khalid Pg. 30, right column, [4]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raw material mixture and reaction liquid in Schweitzer’s method by reducing the cloud point through an enzymatic acidolysis reaction as taught by Khalid, to prevent crystallization of the raw material mixture and reaction liquid. Khalid’s process uses a similar lipase as disclosed by Schweitzer for random interesterification; therefore, one of ordinary skill would reasonably expect Khalid’s step to work with Schweitzer’s method (Khalid Pg. 29, left column, Materials, lines 5-6: The enzyme that is used is specific lipase 1,3 from Rhizomucor miehei; Schweitzer [28]: Step (ii) in the process of the invention may be carried out using any method that effects random interesterification of the triglycerides in the one or more palm oil stearins. The random interesterification may be carried out chemically, for example using a base such as Sodium ethoxide, but is preferably carried out enzymatically. The enzyme that is used is typically a lipase. Suitable lipases include the lipases from … Rhizomucor miehei).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US20100104694A1; 19 November 2020 IDS Document) in view of Khalid (Khalid, K. et al., Lowering of Palm Oil Cloud Point by Enzymatic Acidolysis, 2011, World Applied Sciences Journal, 12: 28-31; 19 November 2020 IDS Document) as applied to claim 1 above, and further in view of Schweitzer ‘018 (WO2007029018A1).
Regarding claim 2, Schweitzer teaches providing one or more palm oil stearin fractions comprising tripalmitoyl glyceride and having an iodine value between about 18 and about 40; (ii) interesterifying the one or more palm oil stearin fractions to form a randomly interesterified palm oil stearin (Schweitzer Claim 1).
Schweitzer teaches a higher iodine value and does not teach a fat having 6 or more and less than 18 of an iodine value as recited in claim 2. 
Schweitzer ‘018 teaches a process for the production of a composition comprising l,3-dioleyl-2- palmitoyl glyceride (OPO), wherein the process comprises subjecting a palm oil stearin, with an iodine value (IV) between about 2 and about 12 to enzyrnaticic transesterification, with oleic acid or a non-glyceride ester thereof (Schweitzer ‘018 Claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lower the iodine value in Schweitzer and Khalid’s raw material fat, because Schweitzer ‘018 teaches using a palm oil stearin having an iodine value within the range of the invention (2-12) may mean that the further fractionation of the product in (v) [OOPO glyceride] is unnecessary for a satisfactory product (Schweitzer ‘018 Pg. 8, lines 7-9). There would have been a reasonable expectation of success, because Schweitzer and Schweitzer ‘018 teach process for producing 1,3-dioleoyl-2-palmitoyl glyceride from palm oil stearin. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US20100104694A1; 19 November 2020 IDS Document) in view of Khalid (Khalid, K. et al., Lowering of Palm Oil Cloud Point by Enzymatic Acidolysis, 2011, World Applied Sciences Journal, 12: 28-31; 19 November 2020 IDS Document) as applied to claim 1 above, and further in view of Gutsche (US6897328B2) as evidenced by PubChem (Oleic acid, PubChem, https://pubchem.ncbi.nlm.nih.gov/compound/Oleic-acid) and Wilmar (Distilled Palm Stearine Fatty Acid, Wilmar, https://www.wilmar-international.com/oleochemicals/products/home-care/distilled-palm-stearine-fatty-acid).
Regarding claims 6 and 7, Schweitzer and Khalid disclose the limitations of claim 1.  Schweitzer also discloses a deodorizing step to remove impurities such as free fatty acids (Schweitzer [23]). As evidenced by PubChem, the acid value of oleic acid is 198.6 (PubChem Pg. 10, 3.2.24, line 1). As evidenced by Wilmar, the acid value of palm stearin is 206-214 (Wilmar Pg. 1, Acid Value).
Schweitzer and Khalid do not teach an acid value of the raw material fatty acid is 70 or less as recited in claim 6 or the acid value of the raw material fat is 2 or less as recited in claim 7.
Gutsche teaches natural fats and oils always contain a proportion of free fatty acids-known in the literature as the FFA (free fatty acid) value or acid value-as a result of enzymatic decom position processes which begin immediately after harvesting of the oil-bearing fruit. The FFA value is one of the quality criteria for fats and oils because low acid values stand for comparatively pure products rather than old, rancid products. So far as the further processing of the fats and oils is concerned, the fatty acids present are undesirable because they form soaps with the basic catalysts used, for example, in the transesterification reaction. These soaps do not react any further and have to be subsequently disposed of as waste materials. In practice, this problem is overcome by so-called “deacidification' which is a preliminary esterification Step preferably carried out with methanol. In this way, the acid value is brought virtually to Zero while the resulting methyl esters react off similarly to the glycerol ester in the further processing of the fats and oils and, accordingly, are not problematical (Gutsche Col. 1, lines 12-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lower the acid value in Schweitzer and Khalid’s raw material fatty acid and raw material fat by deacidification, because Gutsche teaches removal of free fatty acids/low acid value is relative to pure products. One of ordinary skill would have a reasonable expectation of success in making this modification, because Schweitzer also discloses a step to remove impurities such as free fatty acids. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631